COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO. 2-05-187-CV
 
 
JAMES EDWARD LEWIS                                                       APPELLANT
 
                                                   V.
 
DOUGLAS DRETKE, DIRECTOR                                               APPELLEES
T.D.C.J. AND WARDENS D. HORTON,
J. MOONEYHAM, AND R. WATHEN
 
                                              ------------
 
             FROM THE 78TH
DISTRICT COURT OF WICHITA COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant
James Edward Lewis appeals from the trial court=s judgment dismissing his suit for want of
prosecution.  We affirm.




On
June 25, 2004, Appellant, a pro se inmate, filed suit against Appellees
alleging his confinement was unconstitutional for several reasons.  On March 17, 2005, the trial court signed an
order notifying Appellant that no citation of service had been requested and
none served on Appellees, and that unless citation was issued and at least
attempts at service made within 60 days, the case would be dismissed for want
of prosecution.  When Appellant made no
attempts at issuance of citation upon Appellees, the trial court dismissed the
case for want of prosecution on May 19, 2005.




In
five points on appeal Appellant contends his confinement is unconstitutional;
these contentions were the basis of Appellant=s suit in the trial court.  Appellant=s brief does not purport to address the propriety of the
court=s order dismissing his case for
want of prosecution.  Therefore,
Appellant has failed to preserve any error arising from the trial court=s order dismissing his case for
want of prosecution.  See Tex. R. App. P. 38.1(e), (h); Pat
Baker Co. v. Wilson, 971 S.W.2d 447, 450 (Tex. 1998) (AIt is axiomatic that an appellate
court cannot reverse a trial court's judgment absent properly assigned error.@).  See also Wheeler v. Green, 157 S.W.3d 439, 444
(Tex. 2005) (Apro se litigants are not exempt
from the rules of procedure@).  Further, we note that the
trial court did not abuse its discretion in dismissing Appellant=s case for want of prosecution.[2]  See
Tex. R. Civ. P. 165a(1)-(2); Villarreal v. San Antonio Truck &
Equip., 994 S.W.2d 628, 630 (Tex. 1999). 
We overrule Appellant=s five points and affirm the judgment of the trial court.
PER CURIAM
 
PANEL F:  HOLMAN, J.; CAYCE, C.J.; and McCOY, J.
 
DELIVERED:  October 20, 2005




[1]See Tex.
R. App. P. 47.4. 


[2]We review a dismissal for want of
prosecution under a clear abuse of discretion standard.  MacGregor v. Rich, 941 S.W.2d 74, 75
(Tex. 1997).